Citation Nr: 0624318	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-40 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.   

2.  Entitlement to service connection for a right hip 
disorder.   

3.  Entitlement to service connection for a right knee 
disorder.   

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a prostate 
disorder.  

6.  Entitlement to service connection for heart disease, to 
include hypertension.  

7.  Entitlement to service connection for a left forearm 
scar, claimed as secondary to mustard gas burn.   

8.  Entitlement to service connection for residuals of 
frostbite injury to the feet.   

9.  Entitlement to service connection for a back disorder, 
claimed as secondary to residuals of frostbite injury to the 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to January 1946, with subsequent service in the 
Army Reserves from January 1946 to October 1984.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In April 2006 the case was advanced on the Board's docket.

The veteran cancelled a Travel Board hearing scheduled in 
March 2006, and asked to be rescheduled.  In May  2006 the 
Board remanded the case for the RO to reschedule a Travel 
Board hearing.  In a statement received on May 24, 2006, the 
veteran indicated that he instead wanted a videoconference 
hearing.  On May 31, 2006 the RO notified the veteran that 
his videoconference hearing was scheduled for June 2006.  He 
failed to report for the scheduled video conference hearing.




FINDINGS OF FACT

1.  It is not shown that the veteran has a chronic right leg, 
right hip, right knee, or left knee disorder.

2.  A prostate disorder was not manifested during the 
veteran's active military service and is not shown to be 
related to his military service or to any incident therein.

3.  Heart disease, including hypertension, was not manifested 
during the veteran's active military service or in the first 
postservice year, and such disability is not otherwise shown 
to be related to the veteran's military service.

4.  A left forearm scar was not manifested during the 
veteran's active military service, and is not shown to be 
related to his military service or to any incident therein, 
to include any exposure to mustard gas.

5.  It is not shown that the veteran has any current 
disability that is a residual of frostbite injury to the 
feet.

6.  A chronic back disability was not manifested in service, 
arthritis of the spine was not manifested in the first year 
following the veteran's discharge from active duty, and there 
is no competent (medical) evidence linking the veteran's 
current back disorder to his service.


CONCLUSIONS OF LAW

1.  Service connection for a right leg disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  Service connection for a right hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §  3.303 (2005).

3.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).

4.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §  3.303 (2005).

5.  Service connection for a prostate disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).

6.  Service connection for heart disease, to include 
hypertension, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

7.  Service connection for a left forearm scar is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.316 (2005).

8.  Service connection for residuals of frostbite injury to 
the feet is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

9.  Service connection for a back disorder is not warranted; 
the claim seeking service connection for such disability as 
secondary to residuals of frostbite injury to the feet lacks 
legal merit.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via July 2003 and December 2005 letters, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letters informed the 
veteran that he should submit any medical evidence pertinent 
to his claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
complied essentially with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The claims were readjudicated after he received all 
critical notice and had opportunity to respond.  See November 
2005 statement of the case.  The procedure outlined is not at 
odds with the principles espoused in Pelegrini.

While the veteran did not receive any notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of such an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  As there 
is no evidence that the veteran suffered an injury, disease 
or event related to the disabilities at issue (other than the 
left knee) during service, an examination for an opinion as 
to a possible relationship between the claimed disabilities 
and the veteran's military service is not necessary.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).  The veteran has not identified any pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of this claim.

Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence of certain chronic diseases (including, as 
pertinent here, arthritis and heart disease/hypertension) 
will be presumed if they become manifest to a compensable 
degree within a year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

A symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
dismissed-in-part, vacated-in-part, and remanded on other 
grounds, 259 F.3d 1356 (Fed. Cir. 2001).

Active duty includes any period of ACDUTRA during which an 
individual was disabled by a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131; 38 C.F.R. § 3.303.

Full-body exposure to nitrogen, sulfur mustard, or Lewisite 
during active service also permits service connection on a 
presumptive basis for certain enumerated disabilities, 
including scar formation.  To establish service connection 
based on exposure to mustard gas, the veteran must prove in-
service exposure and a diagnosis of a current presumptive 
disability.  See 38 C.F.R. § 3.316.

Factual Background

A service medical record dated in August 1944 noted hematoma, 
left foot, sustained playing sports during training.  An 
August 1944 X-ray report of the right lower leg revealed no 
evidence of fracture.  

An October 1955 report of medical examination noted a left 
upper arm tattoo; no other disabilities were noted.  The 
veteran's blood pressure was 100/60.

An October 1962 report of medical examination noted a well-
healed left bicep scar.

A report of medical examination in July 1965 noted a normal 
prostate (followed by a question mark).

An August 1968 report of medical examination noted only a 
left arm scar; no other disabilities were noted.  The 
veteran's blood pressure was 102/68.  In the associated 
report of medical history he specifically denied that he 
suffered any abnormality.  
A service examination in June 1970 noted benign prostate 1+; 
none of the other disabilities on appeal were noted.

A private medical record dated in June 1970 notes acute low 
back strain and possible disc syndrome disease.

An X-ray of the upper left leg in April 1971 noted no 
fracture or dislocation.  It was noted that the veteran had 
suffered this injury while running a combat course during 
rifle matches.  A May 1971 service medical record notes that 
the veteran had injured his left leg and lists an impression 
of severe muscle strain.  

A private medical record dated in May 1971 reveals that the 
veteran sustained a contusion and muscle strain of the 
posterior left knee area with extensive soft tissue 
hemorrhage of the left thigh and knee.

A service medical examination (including the report of 
medical history) in October 1974 noted no complaints or 
findings related to any disability on appeal.

A report of medical examination in July 1978 notes no 
abnormality related to the disabilities on appeal.  The 
veteran's blood pressure was 112/84.  The associated medical 
history noted nothing pertinent to the disabilities on 
appeal.  

A report of medical examination in June 1982 notes no 
disability related to any of the disabilities on appeal.  

A VA medical record dated in December 1989 reflects a 
diagnosis of coronary artery disease.  The medical record 
notes that the veteran began to feel chest pain one month 
prior.  

A December 1990 medical record reflects that the veteran had 
complained of knee pain for three months prior.  The record 
notes that the veteran complained of intermittent left knee 
pain; on examination the knee was normal.  

A private medical record dated in November 1991 noted a 
preoperative diagnosis of rule out prostate cancer.  

A medical record dated in August 1996 notes that the veteran 
complained of right hip pain.  An August 1996 medical record 
notes degenerative disc disease of the lumbar spine.

A private medical record dated in March 2002 notes a 
prominent enlargement of the prostate gland.  

In a statement received in December 2002 the veteran asserted 
that he sustained a frostbite injury while serving in Europe 
during World War II.  He asserted that the frostbite injury 
had led to back pain, and that because of the frostbite he 
now had arthritis in his back.  

A private medical record dated in January 2003 notes 
degenerative changes of the lumbar spine.

In a statement received in September 2003 the veteran claimed 
that his heart condition, hypertension, and prostate 
condition were all due to his service in the Reserves; the 
leg, hip and knee disabilities were due both to service in 
the Reserves and to service during World War II.  

Analysis

Regarding the right leg, right hip, and right knee, there is 
no competent evidence that he has such disabilities.  
Although he did complain of right hip pain in August 1996, 
right leg, right hip, or right knee disability was not noted 
during service, and, there is no such chronic disability 
noted in post-service records.  In the absence of competent 
evidence (medical diagnosis) of current disability, there is 
no valid claim of service connection for the right leg, right 
hip, and right knee disabilities.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

Regarding the left knee, while muscle strain of the left knee 
was noted in May 1971, no left knee disability was noted on 
subsequent service examinations in October 1974, July 1978, 
and June 1982.  A December 1990 medical record reveals that 
the veteran complained of intermittent left knee pain; 
however, examination of the knee was normal.  Hence, the 
record does not show a chronic left knee disability, and 
service connection for such disability, likewise, is not 
warranted.  See Brammer, supra.

It is not in dispute that the veteran has a prostate disorder 
and heart disease.  What he must still show to establish 
service connection for such disability is disease or injury 
in service, and a nexus between the disease or injury in 
service and his current prostate disability and heart 
disease.  A review of the service medical records (even 
including the records covering the veteran's service in the 
reserves) reveals no complaints or diagnosis of a prostate 
disability or heart disease, including hypertension.  Such 
disability was not shown until some years following the 
veteran's reserve service, and no medical health professional 
has linked a prostate disability or heart disease to service.  
Hypertension/heart disease was not manifested in the first 
postservice year, and the presumptive provisions of 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  
There is no competent evidence that relates either a prostate 
disorder or hypertension/heart disease to service.  
Consequently, the preponderance of the evidence is against 
these claims, and they must be denied.

The veteran asserts that he has a left forearm scar as a 
result of undergoing Mustard Gas testing during service.  The 
Board observes that no such disability was noted during the 
veteran's active duty.  While an October 1955 report of 
medical examination noted a left upper arm tattoo, an October 
1962 report of medical examination noted a well-healed left 
bicep scar, and an August 1968 report of medical examination 
noted a left arm scar, there is no indication that any such 
scar is related to an injury or disease in service or to 
injury on inactive duty training in the reserves.  While the 
veteran asserts that his scar resulted from Mustard Gas 
testing, there is no verification that he was exposed to 
nitrogen, sulfur mustard gas, or Lewisite in service.  
Further, there is no competent evidence that suggests the 
veteran's scar might be related to such exposure.  Combee v. 
Brown, 34 F.3d 1039 (1994), and the claim must be denied.

A review of the claims file reveals no discussion, 
complaints, or findings regarding a frostbite injury or any 
mention of current disability as a residual of such injury.  
In the absence of evidence of current disability, service 
connection for residuals of frostbite injury must be denied.  
See Brammer, supra.

Regarding the claim of service connection for a back 
disorder, such disorder was not manifested in service, 
arthritis of the spine was not manifested in the first 
postservice year, and there is no competent evidence that 
relates such disability directly to service, nor is it 
otherwise alleged.  Consequently, direct service connection 
for a back disability (i.e., on the basis that it was 
incurred or aggravated in service) is not warranted.  In his 
statement received in December 2002, the veteran asserted 
that his back disability is secondary to service connected 
residuals of frostbite.  As a threshold legal requirement in 
a secondary service connection claim is that there must be 
service connected disability (to which the disability for 
which secondary service connection is sought is related), 
because service connection for residuals of frostbite is 
denied above, the veteran's claim of secondary service 
connection lacks legal merit, and must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board has reviewed the veteran's statements submitted in 
support of his claims.  Although a claimant may testify as to 
symptoms he or she perceives to be manifestations of 
disability, the veteran is a layperson, and medical diagnosis 
and nexus are medical questions that must be answered by a 
person with medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Furthermore, a veteran who served in combat is entitled to 
the relaxed evidentiary standards afforded in such cases.  
38 U.S.C.A. § 1154.  However, the provisions of § 1154 do not 
create a presumption of service connection for disability 
alleged due to combat injury.  It must still be shown that 
there is a nexus of the claimed disability to service 
(something that requires competent (medical) evidence).  See 
Collette v. Brown, 82 F.3d 389 (1996).  The veteran has not 
claimed that these disabilities were incurred in combat, and 
does not assert or even suggest that he was unable to receive 
treatment for the claimed disabilities during service.  There 
is nothing inherent in these disabilities relating them to 
service.

The "benefit of the doubt" rule does not apply because the 
preponderance of the evidence in this matter is against each 
of these service connection claims.


ORDER

Service connection for a right leg disorder, a right hip 
disorder, a right knee disorder, a left knee disorder, a 
prostate disorder, heart disease (to include hypertension), a 
left forearm scar, residuals of frostbite injury to the feet, 
and a back disorder, is denied.



____________________________________________
George R.Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


